UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21236 Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 3/31/14 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus International Equity Fund SEMIANNUAL REPORT March 31, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 18 Notes to Financial Statements 31 Information About the Renewal of the Fund’s Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus International Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: This semiannual report for Dreyfus International Equity Fund covers the six-month period from October 1, 2013, through March 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The past six months produced generally favorable results for international equities. Stocks in the world’s developed markets advanced, on average, as Europe appeared to put its sovereign debt and banking crises behind it, while Japanese equities appreciated more modestly in the wake of previous robust gains as the country endeavored to reflate its long-stagnant domestic economy. In contrast, the emerging markets mostly continued to struggle with local economic slowdowns and depreciating currencies, causing their stock markets to lag global market averages. Looking forward, we anticipate a pickup in the global economy, led by developed nations amid ongoing monetary stimulus and reduced headwinds related to fiscal austerity and deleveraging.We also expect the U.S. economic recovery to continue to gain traction on its way to producing a 3% annualized growth rate over the next several years. As always, we encourage you to discuss our observations with your financial advisor to assess their potential impact on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation April 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2013, through March 31, 2014, as provided by Sean P. Fitzgibbon and Mark A. Bogar, Portfolio Managers Fund and Market Performance Overview For the six-month period ended March 31, 2014, Dreyfus International Equity Fund’s Class A shares produced a total return of 9.67%, Class C shares returned 9.26%, and Class I shares returned 9.80%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (“MSCI EAFE Index”), produced a total return of 6.41% for the same period. 2 Improved economic conditions helped support gains in international stock markets over the reporting period. The fund outperformed its benchmark, mainly due to overweighted exposure to Europe and successful stock selections in the information technology and industrials sectors. The Fund’s Investment Approach The fund seeks long-term growth of capital.The fund normally invests at least 80% of assets in shares of companies located in the foreign countries represented in the MSCI EAFE Index and Canada, and may also invest up to 20% of its assets in securities of issuers located in emerging market countries. The fund invests in stocks that appear to be undervalued and exhibit better fundamentals than the market expects. We employ a “bottom-up” investment approach, which emphasizes individual stock selection. Our stock selection process is designed to produce a diversified portfolio that, relative to the MSCI EAFE Index, frequently has a below-average price/earnings ratio and an above-average earnings growth trend. Renewed Strength in Developed Markets Investors in the world’s more developed markets generally responded positively to improving global economic conditions over the reporting period.After several years of economic weakness in Europe, investors began warming to the equity markets’ opportunities as growth picked up in core countries, such as Germany, and long-awaited signs of recovery emerged in some of the region’s more troubled economies. Investors responded particularly positively in November 2013 to a surprise reduction The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) in short-term interest rates by the European Central Bank. Meanwhile, in the United Kingdom, investor sentiment improved and stocks rallied when fears of economic stagnation failed to materialize. The Japanese stock market pulled back during the reporting period as it digested earlier gains stemming from President Shinz o Abe’s aggressively stimulative monetary and fiscal policies, which are intended to reflate the country’s long-stagnant economy. The world’s emerging markets also generally struggled due to sluggish growth trends, questionable economic policies, and weakening currency values. Stock Selections Fueled Fund Outperformance Although Japanese equities generally lost a degree of value, the fund’s security selection strategy proved successful in the information technology sector, where Fujitsu, Hitachi, and NXP Semiconductors benefited from corporate restructuring that led to lower costs and higher profit margins. The fund also scored a number of successes in the industrials sector, where stock picks in the transportation industry fared particularly well. Most notably, German airline Lufthansa achieved higher revenues as travel volumes and pricing power improved in the recovering regional economy. From a regional perspective, the fund achieved strong relative results in Europe, where overweighted exposure and strong stock selections added value. Spanish engineering and construction firm ACS Actividades de Construccion y Servicios continued to generate steady earnings, and the stock rallied from a low valuation as the potential for new construction projects improved. French financial services provider Societe Generale also benefited from anticipation of a more robust economic rebound, and investors rewarded the company for maintaining a sound capital position. In the United Kingdom, postal and delivery services provider Royal Mail encountered rising package delivery volumes as online shopping continued to gain popularity. The fund was able to participate in the company’s recent initial public offering at an attractive valuation stemming from labor concerns, which have since been resolved. Detractors from relative performance over the reporting period included a handful of domestically focused Japanese holdings, such as Sumitomo Mitsui Financial Group, that partly offset strength in the country’s more globally oriented information technology sector. Despite strong underlying business fundamentals, Japan Tobacco also declined due to domestic economic concerns.The fund also encountered disappointments in the 4 health care sector, where French pharmaceutical developer Sanofi was hurt by its exposure to the emerging markets and patent expirations in its animal health division. Room for Further Gains Despite richer valuations in some markets, the prospect of continued economic recovery and improved corporate earnings could help drive stock prices higher in the world’s developed markets. Of course, a number of potential headwinds remain, including the possibility of unexpected geopolitical turmoil. As of the reporting period’s end, we have found ample investment opportunities in the information technology and consumer discretionary sectors, but relatively few in the materials sector.Toward the end of the reporting period we increased the fund’s exposure to European banks, and we are watchful for opportunities to increase the fund’s positions in Japanese exporters of and when they become available at more attractive prices. April 15, 2014 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging markets countries. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Each of these risks could increase the fund’s volatility. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation and The Boston Company Asset Management, LLC. Had these expenses not been absorbed, returns would have been lower. 2 SOURCE: LIPPER INC. – Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Returns are calculated on a month-end basis. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Equity Fund from October 1, 2013 to March 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2014 Class A Class C Class I Expenses paid per $1,000 † $ 5.85 $ 9.91 $ 4.45 Ending value (after expenses) $ 1,096.70 $ 1,092.60 $ 1,098.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2014 Class A Class C Class I Expenses paid per $1,000 † $ 5.64 $ 9.55 $ 4.28 Ending value (after expenses) $ 1,019.35 $ 1,015.46 $ 1,020.69 † Expenses are equal to the fund’s annualized expense ratio of 1.12% for Class A, 1.90% for Class C and .85% for Class I, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS March 31, 2014 (Unaudited) Common Stocks—97.4% Shares Value ($) Australia—6.6% Dexus Property Group 2,074,400 2,039,575 Fortescue Metals Group 334,030 1,636,266 Insurance Australia Group 555,550 2,875,235 Leighton Holdings 84,179 1,648,805 Rio Tinto 32,446 1,919,150 Spark Infrastructure Group 1,522,450 2,414,994 Westpac Banking 141,350 4,533,256 France—6.6% AXA 150,550 3,919,841 BNP Paribas 34,250 2,647,755 Cap Gemini 26,420 2,003,158 Societe Generale 83,540 5,157,048 Thales 48,980 3,251,785 Germany—9.1% Allianz 23,300 3,937,704 Bayer 39,110 5,289,135 Commerzbank 164,330 a 3,023,411 Continental 9,950 2,384,303 Deutsche Lufthansa 68,720 a 1,800,014 Infineon Technologies 260,080 3,103,151 Siemens 28,290 3,807,230 Hong Kong—3.7% Cheung Kong Holdings 160,000 2,658,576 Haier Electronics Group 658,000 1,783,116 Sino Land 884,000 1,300,036 SJM Holdings 1,347,000 3,800,873 Ireland—2.1% CRH 94,420 2,632,292 Smurfit Kappa Group 114,610 2,787,756 Italy—4.9% Enel 637,410 3,611,769 Eni 217,540 5,463,033 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Italy (continued) Telecom Italia 2,975,590 3,512,971 Japan—21.5% Aisin Seiki 73,000 2,629,333 Asahi Glass 410,000 2,373,347 Daito Trust Construction 21,000 1,940,320 Fujitsu 410,000 2,474,924 Hitachi 599,000 4,412,530 Honda Motor 117,100 4,117,343 INPEX 375,200 4,859,219 Isuzu Motors 321,000 1,857,856 Japan Tobacco 97,800 3,066,645 KDDI 77,900 4,533,233 Mitsubishi Electric 262,000 2,941,770 Nihon Kohden 32,300 1,285,843 Nippon Shokubai 91,000 1,073,099 Nitto Denko 17,800 857,226 Omron 46,000 1,893,264 Secom 56,500 3,251,328 Seven & I Holdings 81,800 3,119,946 Shionogi & Co. 111,200 2,057,135 Sumitomo Metal Mining 113,000 1,416,290 Sumitomo Mitsui Financial Group 117,300 5,000,087 Netherlands—4.9% ING Groep 243,750 a 3,464,339 Koninklijke Philips 121,640 4,279,267 NXP Semiconductors 49,020 a 2,882,866 Unilever 47,850 1,967,476 Russia—.6% Sberbank of Russia, ADR 147,300 Spain—1.3% ACS Actividades de Construccion y Servicios 87,055 8 Common Stocks (continued) Shares Value ($) Sweden—2.3% Nordea Bank 228,120 3,239,822 Svenska Cellulosa, Cl. B 95,820 2,821,224 Switzerland—9.6% Adecco 31,230 a 2,604,756 Cie Financiere Richemont 19,770 1,893,017 Novartis 98,500 8,366,138 Roche Holding 20,770 6,243,182 Swiss Life Holding 11,230 a 2,760,058 Zurich Insurance Group 9,210 a 2,830,245 United Kingdom—21.1% Barclays 1,179,575 4,601,051 Barratt Developments 228,240 1,571,346 Compass Group 124,520 1,903,159 Diageo 96,350 2,990,376 Drax Group 183,470 2,347,083 Experian 102,650 1,851,539 ITV 625,730 2,001,257 Kingfisher 451,510 3,178,535 Prudential 201,820 4,275,366 Reckitt Benckiser Group 38,530 3,140,090 Rio Tinto 66,541 3,710,941 Rolls-Royce Holdings 156,320 a 2,804,102 Royal Mail 326,270 3,065,375 SABMiller 37,320 1,864,059 Shire 88,420 4,350,855 Subsea 7 101,830 1,892,651 Unilever 95,640 4,084,747 Whitbread 16,990 1,178,611 William Hill 191,440 1,089,139 WPP 114,360 2,365,850 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United States—3.1% iShares MSCI EAFE ETF 116,740 Total Common Stocks (cost $221,569,684) Preferred Stocks—1.2% Germany Volkswagen (cost $2,776,775) 11,540 Other Investment—1.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,143,926) 3,143,926 b Total Investments (cost $227,490,385) % Cash and Receivables (Net) .2 % Net Assets % ADR—American Depository Receipts ETF—Exchange-Traded Funds a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 24.0 Energy 4.8 Industrial 14.4 Utilities 3.3 Consumer Discretionary 13.5 Exchange-Traded Funds 3.1 Health Care 10.7 Telecommunications 3.1 Consumer Staples 9.0 Money Market Investment 1.2 Information Technology 6.5 Materials 6.2 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES March 31, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 224,346,459 253,417,401 Affiliated issuers 3,143,926 3,143,926 Cash 497,644 Cash denominated in foreign currencies 410,928 414,767 Receivable for investment securities sold 4,437,179 Dividends receivable 1,352,135 Receivable for shares of Beneficial Interest subscribed 169,950 Prepaid expenses 32,631 Liabilities ($): Due to The Boston Company Asset Management, LLC and affiliates—Note 3(c) 205,820 Payable for investment securities purchased 6,190,605 Payable for shares of Beneficial Interest redeemed 46,733 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 9,481 Accrued expenses 53,918 Net Assets ($) Composition of Net Assets ($): Paid-in capital 279,046,069 Accumulated undistributed Investment income—net 566,096 Accumulated net realized gain (loss) on investments (51,743,823 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 29,090,734 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 66,317,531 7,839,566 182,801,979 Shares Outstanding 1,823,420 214,092 4,986,215 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended March 31, 2014 (Unaudited) Investment Income ($): Income: Cash dividends (net of $188,853 foreign taxes withheld at source): Unaffiliated issuers 2,287,474 Affiliated issuers 1,045 Total Income Expenses: Investment advisory fee—Note 3(a) 872,461 Shareholder servicing costs—Note 3(c) 132,852 Administration fee—Note 3(a) 109,058 Professional fees 44,986 Custodian fees—Note 3(c) 33,385 Distribution fees—Note 3(b) 24,231 Registration fees 22,372 Prospectus and shareholders’ reports 8,523 Trustees’ fees and expenses—Note 3(d) 7,011 Loan commitment fees—Note 2 1,219 Interest expense—Note 2 42 Miscellaneous 16,854 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (228,531 ) Less—reduction in fees due to earnings credits—Note 3(c) (117 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 11,075,953 Net realized gain (loss) on forward foreign currency exchange contracts 3,938 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 7,265,174 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (13,636 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 Operations ($): Investment income—net 1,244,173 2,830,326 Net realized gain (loss) on investments 11,079,891 21,325,904 Net unrealized appreciation (depreciation) on investments 7,251,538 15,330,060 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (815,846 ) (916,011 ) Class C (44,739 ) (80,162 ) Class I (2,002,948 ) (3,155,753 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 16,316,878 13,668,773 Class C 2,561,747 749,103 Class I 39,573,598 6,671,312 Dividends reinvested: Class A 748,610 850,275 Class C 26,128 45,067 Class I 2,000,368 3,153,209 Cost of shares redeemed: Class A (6,615,601 ) (8,319,736 ) Class C (541,380 ) (1,249,053 ) Class I (3,538,321 ) (27,211,978 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 189,714,980 166,023,644 End of Period Undistributed investment income—net 566,096 2,185,456 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 Capital Share Transactions: Class A a Shares sold 458,962 428,289 Shares issued for dividends reinvested 20,952 29,813 Shares redeemed (187,063 ) (279,778 ) Net Increase (Decrease) in Shares Outstanding Class C a Shares sold 71,608 24,273 Shares issued for dividends reinvested 725 1,564 Shares redeemed (15,164 ) (41,009 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 1,100,934 213,226 Shares issued for dividends reinvested 55,566 110,021 Shares redeemed (99,004 ) (921,067 ) Net Increase (Decrease) in Shares Outstanding ) a During the period ended September 30, 2013, 4,066 Class C shares representing $133,228 were exchanged for 4,096 Class A shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended March 31, 2014 Year Ended September 30, Class A Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 33.61 27.34 23.42 26.30 26.36 29.26 Investment Operations: Investment income—net a .17 .47 .54 .52 .42 .45 Net realized and unrealized gain (loss) on investments 3.07 6.52 3.86 (2.81 ) .06 (2.11 ) Total from Investment Operations 3.24 6.99 4.40 (2.29 ) .48 (1.66 ) Distributions: Dividends from investment income—net (.48 ) (.72 ) (.48 ) (.59 ) (.54 ) (1.24 ) Net asset value, end of period 36.37 33.61 27.34 23.42 26.30 26.36 Total Return (%) b 9.67 c 26.02 19.12 (9.06 ) 1.84 (4.73 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.40 d 1.46 1.54 1.50 1.64 1.84 Ratio of net expenses to average net assets 1.12 d 1.12 1.12 1.12 1.12 1.12 Ratio of net investment income to average net assets .94 d 1.55 2.12 1.86 1.65 2.12 Portfolio Turnover Rate 45.66 c 71.87 64.52 89.90 86.84 160.27 Net Assets, end of period ($ x 1,000) 66,318 51,441 36,972 37,389 58,526 77,775 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended March 31, 2014 Year Ended September 30, Class C Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 33.75 27.45 23.44 26.30 26.34 28.82 Investment Operations: Investment income—net a .04 .24 .34 .33 .22 .27 Net realized and unrealized gain (loss) on investments 3.08 6.55 3.90 (2.85 ) .06 (2.02 ) Total from Investment Operations 3.12 6.79 4.24 (2.52 ) .28 (1.75 ) Distributions: Dividends from investment income—net (.25 ) (.49 ) (.23 ) (.34 ) (.32 ) (.73 ) Net asset value, end of period 36.62 33.75 27.45 23.44 26.30 26.34 Total Return (%) b 9.26 c 25.03 18.24 (9.78 ) 1.03 (5.54 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.19 d 2.27 2.34 2.27 2.46 2.62 Ratio of net expenses to average net assets 1.90 d 1.90 1.90 1.90 1.90 1.90 Ratio of net investment income to average net assets .25 d .77 1.33 1.16 .87 1.28 Portfolio Turnover Rate 45.66 c 71.87 64.52 89.90 86.84 160.27 Net Assets, end of period ($ x 1,000) 7,840 5,297 4,724 5,348 8,025 10,848 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 16 Six Months Ended March 31, 2014 Year Ended September 30, Class I Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 33.85 27.47 23.58 26.49 26.60 29.73 Investment Operations: Investment income—net a .22 .54 .64 .68 .55 .58 Net realized and unrealized gain (loss) on investments 3.09 6.57 3.86 (2.93 ) .00 b (2.27 ) Total from Investment Operations 3.31 7.11 4.50 (2.25 ) .55 (1.69 ) Distributions: Dividends from investment income—net (.50 ) (.73 ) (.61 ) (.66 ) (.66 ) (1.44 ) Net asset value, end of period 36.66 33.85 27.47 23.58 26.49 26.60 Total Return (%) 9.80 c 26.36 19.51 (8.86 ) 2.06 (4.62 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.03 d 1.07 1.10 1.08 1.20 1.26 Ratio of net expenses to average net assets .85 d .85 .85 .85 .85 .85 Ratio of net investment income to average net assets 1.26 d 1.77 2.49 2.41 2.13 2.58 Portfolio Turnover Rate 45.66 c 71.87 64.52 89.90 86.84 160.27 Net Assets, end of period ($ x 1,000) 182,802 132,978 124,328 111,593 77,931 31,317 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus International Equity Fund (the “fund”) is a separate diversified series of Dreyfus Stock Funds (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering two series, including the fund.The fund’s investment objective is to seek long-term growth of capital.The Boston Company Asset Management, LLC (“TBCAM”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser.The Dreyfus Corporation (the “Administrator” or “Dreyfus”), a wholly-owned subsidiary of BNY Mellon and an affiliate of TBCAM, serves as the fund’s Administrator. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are 18 charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. 20 Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of March 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 2,882,866 239,699,635 †† — Equity Securities— Foreign Preferred Stocks † — 2,989,972 †† — Exchange-Traded Funds 7,844,928 — — Mutual Funds 3,143,926 — — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† — (9,481 ) — ) † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. ††† Amount shown represents unrealized (depreciation) at period end. At September 30, 2013, $178,172,875 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the 22 amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended March 31, 2014 were as follows: Affiliated Investment Value Value Net Company 9/30/2013 ($) Purchases ($) Sales ($) 3/31/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,270,158 49,685,993 47,812,225 3,143,926 1.2 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended March 31, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended September 30, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. 24 The fund has an unused capital loss carryover of $62,769,809 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to September 30, 2013. If not applied, $14,897,672 of the carryover expires in fiscal year 2017 and $47,872,137 expires in fiscal year 2018. The tax character of distributions paid to shareholders during the fiscal year ended September 30, 2013 was as follows: ordinary income $4,151,926. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 9, 2013, the unsecured credit facility with Citibank, N.A. was $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended March 31, 2014 was approximately $7,700 with a related weighted average annualized interest rate of 1.10%. NOTE 3—Investment Advisory Fee, Administration Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with TBCAM, the investment advisory fee is computed at the annual rate of .80% of the value of the fund’s average daily net assets up to $500 million, .75% of the next $500 million of such assets, .70% of the next $500 million of such assets, .60% of the next $500 million of such assets and .50% of The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) the fund’s average daily net assets in excess of $2 billion and is payable monthly.The effective investment advisory fee rate during the period ended March 31, 2014 was .80%. Dreyfus and TBCAM have contractually agreed, from October 1, 2013 through March 31, 2014, to assume the expenses of the fund, so that such expenses of Class A, Class C and Class I shares (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.12%, 1.90% and .85% of the value of the respective class’ average daily net assets, until the fiscal year end following such time as the expenses are equal to or less than such annual rate for the applicable class. The reduction in expenses, pursuant to the undertaking, amounted to $228,531 during the period ended March 31, 2014. The fund compensates Dreyfus under an administration agreement for providing personnel and facilities to perform accounting and administration services for the fund at an annual rate of .10% of the value of the fund’s average daily net assets. Pursuant to the administration agreement, the fund was charged $109,058 during the period ended March 31, 2014. During the period ended March 31, 2014, the Distributor retained $6,395 from commissions earned on sales of the fund’s Class A shares and $250 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended March 31, 2014, Class C shares were charged $24,231 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund 26 and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended March 31, 2014, Class A and Class C shares were charged $74,688 and $8,077, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended March 31, 2014, the fund was charged $23,321 for transfer agency services and $1,434 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $117. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended March 31, 2014, the fund was charged $33,385 pursuant to the custody agreement. During the period ended March 31, 2014, the fund was charged $4,547 for services performed by the Chief Compliance Officer and his staff. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The components of “Due to TBCAM and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $169,254, Distribution Plan fees $4,878, Shareholder Services Plan fees $15,603, custodian fees $26,860, Chief Compliance Officer fees $2,285, administration fees $21,157 and transfer agency fees $8,762, which are offset against an expense reimbursement currently in effect in the amount of $42,979. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended March 31, 2014, amounted to $148,497,139 and $99,024,333, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended March 31, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The 28 fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. The following summarizes open forward contracts at March 31, 2014: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Euro, Expiring 4/2/2014 a 407,303 562,074 561,124 (950 ) Japanese Yen, Expiring 4/1/2014 b 168,422,919 1,638,866 1,631,768 (7,098 ) Sales: Proceeds ($) Euro, Expiring 4/1/2014 a 1,343,524 1,849,482 1,850,915 (1,433 ) Gross Unrealized Depreciation ) Counterparties: a JPMorgan Chase Bank b Deutsche Bank In December 2011, with clarification in January 2013, FASB issued guidance that expands disclosure requirements with respect to the offsetting of certain assets and liabilities.The fund adopted these disclosure provisions during the current reporting period.These disclosures are required for certain investments, including derivative financial instruments subject to master netting arrangements (“MNA”) or similar agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to MNA in the Statement of Assets and Liabilities. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At March 31, 2014, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Liabilities ($) Forward contracts (9,481 ) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities ) Derivatives not subject to MNA or similar agreements — Total gross amount of assets and liabilities subject to MNA or similar agreements (9,481 ) The following table presents derivative assets and liabilities net of amounts available for offsetting under MNA and net of related collateral received or pledged, if any, as of March 31, 2014: Financial Instruments and Derivatives Securities Cash Gross Amount of Available Collateral Collateral Net Amount Counterparties Liabilities ($) 1 for Offset ($) Pledged ($) 2 Pledged ($) 2 of Liabilities ($) Deutsche Bank (7,098 ) — — — (7,098 ) JP Morgan Chase Bank (2,383 ) — — — (2,383 ) Total ) — — — ) 1 Absent a default event or early termination, over-the-counter derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. 2 In some instances, the actual collateral received and/or pledged may be more than the amount shown due to overcollateralization. The following summarizes the average market value of derivatives outstanding during the period ended March 31, 2014: Average Market Value ($) Forward contracts 1,899,292 At March 31, 2014, accumulated net unrealized appreciation on investments was $29,070,942, consisting of $32,931,399 gross unrealized appreciation and $3,860,457 gross unrealized depreciation. At March 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 30 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on November 4-5, 2013, the Board considered the renewal of the fund’s Investment Advisory Agreement with The Boston Company Asset Management, LLC (“TBCAM”), pursuant to which TBCAM provides the fund with investment advisory services, and the fund’s Administration Agreement with Dreyfus, pursuant to which Dreyfus provides the fund with administrative services (together, the “Agreements”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from TBCAM and Dreyfus representatives. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and TBCAM’s and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended September 30, 2013, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians for all periods, ranking in the first quartile for most periods and highest in the Performance Group for several periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was above the 32 Expense Group median, the fund’s actual management fee was below the Expense Group and Expense Universe medians and the fund’s total expenses were below the Expense Group and Expense Universe medians (lowest in the Expense Group). Dreyfus representatives noted that Dreyfus and TBCAM have contractually agreed to waive receipt of its fees and/or assume the direct expenses of each class so that such expenses (excluding interest, brokerage, commissions, commitment fees on borrowing and extraordinary expenses) do not exceed an annual rate of 1.12% for Class A, 1.90% for Class C and .85% for Class I, until the fiscal year end following such time as the expenses are equal to or less than such annual rate for the applicable class. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by TBCAM or Dreyfus that are in the same Lipper category as the fund and (2) paid to TBCAM or Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board also considered potential benefits to Dreyfus or TBCAM from acting as investment adviser and administrator, respectively, and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. Profitability percentages with respect to TBCAM’s service as the fund’s investment adviser were not presented at this meeting. In this regard, the Board noted that the fund is relatively small in asset size, and that since TBCAM began serving as the fund’s investment adviser on August 1, 2007,TBCAM has waived receipt of a portion of the fund’s investment advisory fee. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by TBCAM are adequate and appropriate. The Board generally was satisfied with the fund’s overall performance, in light of the considerations described above. The Board concluded that the fee paid to each of TBCAM and Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to TBCAM and its affiliates in connection with the management of the fund had been adequately considered by TBCAM in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 34 In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and TBCAM, of the fund and the services provided to the fund by TBCAM and Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined that renewal of the Agreements was in the best interests of the fund and its shareholders. The Fund 35 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Small Cap Equity Fund SEMIANNUAL REPORT March 31, 2014 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 19 Notes to Financial Statements 29 Information About the Renewal of the Fund’s Investment Advisory and Administration Agreements FOR MORE INFORMATION Back Cover Dreyfus Small Cap Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: This semiannual report for Dreyfus Small Cap Equity Fund covers the six-month period from October 1, 2013, through March 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The past six months have produced outstanding returns for U.S. equities. Despite periodic bouts of heightened volatility, stocks generally gained substantial value in light of a sustained U.S. economic recovery, waning concerns regarding global economic conditions, low inflation, and rising corporate earnings. Indeed, several broad measures of stock market performance reached record highs over the course of the reporting period. Companies in economically sensitive businesses generally fared best in the constructive market environment, and small-cap stocks produced higher returns than their larger counterparts, on average. Looking forward, we expect the U.S. economic recovery to continue to gain traction on its way to producing a 3% annualized growth rate over the next several years. We also anticipate a pickup in the global economy, led by developed nations amid ongoing monetary stimulus and reduced headwinds related to fiscal austerity and deleveraging. As always, we encourage you to discuss our observations with your financial advisor to assess their potential impact on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation April 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2013, through March 31, 2014, as provided by Joseph M. Corrado, CFA, Stephanie K. Brandaleone, CFA, and Edward R.Walter, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended March 31, 2014, Dreyfus Small Cap Equity Fund’s Class A shares achieved a total return of 12.54%, Class C shares returned 12.05%, and Class I shares returned 12.69%. 1 The fund’s benchmark, the Russell 2500 Value Index (the “Index”), achieved a total return of 12.67% for the same period. 2 Improved economic conditions helped support stock market gains over the reporting period.The fund’s Class A and I shares produced returns that were roughly in line with the benchmark, as positive results in the financials and health care sectors were balanced by shortfalls in the energy and consumer discretionary sectors. The Fund’s Investment Approach The fund seeks long-term growth of capital.The fund invests, under normal circumstances, at least 80% of its net assets in the stocks of small-cap U.S. companies. We seek to identify companies with stocks trading at prices below their intrinsic values.We measure value by evaluating each company’s valuation multiples (price/earnings, price/sales, price/cash flow), current competitive position, and expected business growth relative to its industry. We focus primarily on individual stock selection to produce a diversified portfolio of companies that we believe are undervalued relative to expected business growth, with the presence of a catalyst (such as a corporate restructuring, change in management, or spin-off) that may trigger a price increase. Recovering Economy Fueled Market’s Gains Stocks climbed over the reporting period during a sustained economic recovery fueled by falling unemployment, rebounding housing markets, and low short-term interest rates.After several months of market weakness over the summer of 2013, investors were relieved and stocks rallied in the fall when the Federal Reserve Board (the “Fed”) refrained from tapering its quantitative easing program. Stocks continued to advance over the final months of the year amid new releases of encouraging economic data. In December, investors took the Fed’s first reduction of its bond purchasing program in The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) stride.The market gave back some of its gains in January 2014 due to concerns regarding economic slowdowns in the emerging markets, but stocks rebounded in February and maintained their value in March when those worries proved to be overblown. In this environment, small-cap stocks lagged large-cap stocks, on average, but value stocks generally outperformed their more growth-oriented counterparts. Fund Strategies Produced Mixed Results The fund participated fully in the market’s gains over the reporting period. Results were particularly strong in the financials sector, where the fund benefited from a lack of consumer finance companies as well as strong stock selections in the capital markets industry. For example, online broker E
